            Case 1-19-40173-ess           Doc 14-1         Filed 02/06/19     Entered 02/07/19 10:00:02


                                                 Notice Recipients
District/Off: 0207−1                     User: adobson                      Date Created: 2/7/2019
Case: 1−19−40173−ess                     Form ID: pdf000                    Total: 4


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      USTPRegion02.BR.ECF@usdoj.gov
aty         Mark K Broyles           broylesmk@rgcattys.com
                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Edith Astudillo     87−25 Kingston Place     Jamaica, NY 11432
9434523     HSBC BANK USA, NA.,          452 FIFTH AVENUE          NEW YORK, NY 10018
                                                                                                     TOTAL: 2
